DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Amendment
The amendment submitted 10/06/2022 is acknowledged. Claims 1-3 and 5-13 remain pending with claims 8-13 withdrawn and claims 1-3 and 5-7 the claims which are addressed and examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CHATANI et al. (US 2017/0117081; of record) in view of WAKAYAMA et al. (US 2005/0012652; of record).
As to claim 1: CHATANI discloses the claimed forming method of a composite magnetic sheet ([0052], [0084]), the forming method comprising: mixing at least a soft magnetic powder, a first resin and a second resin to form magnetic slurry ([0088]), and the soft magnetic powder having a flat shape ([0086]). Furthermore, CHATANI discloses the claimed forming an intermediate body having a sheet-like shape from the magnetic slurry ([0089], [0090], [0091], [0092]); and heat-treating the intermediate body at a heat-treatment temperature ([0092], [0113]).
Additionally, CHATANI discloses that as a result of the heat-treatment for forming the flat plate, the viscosity improver (i.e., second resin) was almost completely decomposed and did not remain in the flat plate (i.e., the second resin having a solid component, weight loss of the solid component of the second resin being 5.0% or more), and the solid content of the methyl phenyl silicone resin (i.e., first resin) was reduced in weight while changed into a binder component after heat-treatment (i.e., the first resin having a solid component) ([0058], [0098]). CHATANI further discloses the claimed first resin forming a binder which binds particles of the soft magnetic powder to each other ([0024], [0054], [0058]).
CHATANI discloses the binder (i.e., first resin) shrinks and decomposes at different rates in the different parts of the molded body; and the decomposition of the binder generates gas in the molded body such that when the pressure-molded body is thick, the gas generated in the deep part of the molded body is hardly emitted outward ([0059]). Thus, CHATANI discloses the solid content of the methyl phenyl silicone resin reduced in weight while changed into a binder component after heat-treatment being a function of thickness of the composite sheet being formed, temperature and time exposed to the heat-treatment ([0058], [0059], [0092], [0098], [0113]). 
 Though, CHATANI fails to explicitly disclose the claimed weight loss of the solid component of the first resin being 4.0% or less at 220 OC; and weight loss of the solid component of the second resin being 5.0% or more at 220 OC. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the claimed weight loss of the solid component of the first resin being 4.0% or less at 220 OC and weight loss of the solid component of the second resin being 5.0% or more at 220 OC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to arrive at the claimed weight loss of the solid component of the first resin being 4.0% or less at 220 OC and weight loss of the solid component of the second resin being 5.0% or more at 220 OC for the purpose of eliminating the risk of cracks and separations being forming in the pressure-molded body (see CHATANI [0058], [0059], [0061]). See MPEP § 2144.05(II)(A). 
CHATANI discloses the heat-treatment occurring at 550 OC ([0092]) or 600 OC ([0113]), and the soft magnetic formed body being an object in which a binder binds soft magnetic particles ([0024]), where the binder methyl phenyl silicone resin can be used as the binder ([0054]) and the solid content of the methyl phenyl silicone resin is changed into the binder component made of glass material having silicon oxide ([0058]); though, CHATANI fails to explicitly disclose the claimed heat-treatment temperature being between 260 OC and 400 OC (both inclusive), and the claimed, wherein the first resin is an organic resin, and the binder has an organic substance as its main component. 
However, WAKAYAMA teaches a composite magnetic material for use in an electromagnetic wave absorbing sheet and a method for manufacturing the electromagnetic wave sheet ([0001], [0010]). WAKAYAMA further teaches the composite magnetic material being bonded to a resin insulating film by applying a pressing force ([0018], [0020], [0075], [0078]) and the blanked magnetic sheet being subjected to a heat treatment ([0070]). WAKAYAMA teaches the sheet-like product being heat treated, where the heat treatment range can be in the temperature range from 400 oC to 800 oC ([0071],[0106], [0108]). 
Moreover, WAKAYAMA teaches a resin layer formed as the insulating layer on the surface of the magnetic sheet forming the magnetic layer ([0075], [0076]), the resin layer being formed as the insulating layer on the surface of the magnetic sheet by soaking the magnetic sheet in the resin ([0079]); where epoxy resins (i.e., the first resin is an organic resin, and the binder has an organic substance as its main component) are preferable when forming a resin layer as the insulating layer on the surface of the magnetic sheet ([0075], [0078]). WAKAYAMA teaches because the resin is soaked into the interior of the magnetic sheet, the resin functions to bond the particles of the magnetic powder to each other in the interior of the magnetic sheet (i.e., the first resin forms a binder which binds particles of the soft magnetic powder to each other) ([0083]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat treatment temperature of 400 oC and the epoxy resin which forms a binder that has an organic substance as its main component taught by WAKAYAMA into CHATANI. WAKAYAMA recognizes doing so to be advantageous as setting the heat treatment temperature at 400 oC can improve the magnetic properties of the magnetic layer ([0110]), and the epoxy resin being soaked into the interior of the magnetic sheet functions to bond the particles of the magnetic powder to each other in the interior of the magnetic sheet which increases the strength of the magnetic sheet ([0083]). 
As to claim 2: CHATANI and WAKAYAMA remain as applied above. CHATANI, modified by WAKAYAMA, further read on the claimed wherein in the magnetic slurry, ratio of the first resin to the soft magnetic powder is between 2 and 15 weight % (both inclusive) (see CHATANI [0048], [0094]), and ratio of the second resin to the first resin is between 20 and 150 weight % (both inclusive) (see CHATANI [0088], [0094]; see WAKAYAMA [0095]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 3: CHATANI and WAKAYAMA remain as applied above. CHATANI, modified by WAKAYAMA, further read on the claimed first resin being made of epoxy resin (see WAKAYAMA [0075], [0078]); and the second resin being made of polyacrylic acid ester (see CHATANI [0054], [0088], [0094]), for similar motivation discussed in the rejection of claim 1 above. 
As to claim 5: CHATANI and WAKAYAMA remain as applied above. CHATANI, modified by WAKAYAMA, further read on the claimed wherein the second resin is incompatible to the first resin (see CHATANI [0060], [0092], [0113]).
As to claim 6: CHATANI and WAKAYAMA remain as applied above. CHATANI, modified by WAKAYAMA, further read on the claimed wherein the heat-treating includes heat-pressing the intermediate body at the heat-treatment temperature (see CHATANI [0092]; see the rejection of claim 1 above).
As to claim 7: CHATANI and WAKAYAMA remain as applied above. CHATANI, modified by WAKAYAMA, further read on the claimed wherein the heat-treating includes heat-pressing the intermediate body at a temperature of 200 OC or less and heating the intermediate body to the heat-treatment temperature after the heat-pressing (see CHATANI [0092], [0113]; see the rejection of claim 1 above). 

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Applicant argues that CHATANI fails to teach or suggest the claimed “wherein the first resin is an organic resin, and the binder has an organic substance as its main component” because CHATANI teaches the binder component including an inorganic oxide as a principal component thereof.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of “wherein the first resin is an organic resin, and the binder has an organic substance as its main component”, as claimed in claim 1, was made with the combination of CHATANI and WAKAYAMA. As discussed in the rejections above, WAKAYAMA teaches the claimed “wherein the first resin is an organic resin, and the binder has an organic substance as its main component”; consequently, the Examiner maintains that CHATANI modified by WAKAYAMA reads on the claimed forming method of a composite magnetic sheet meeting every limitation in independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743